DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ replies to the June 22, 2020 Office Action, filed December 22, 2020 and February 2, 2021, are acknowledged.  Applicants previously canceled claims 6-8, 10-11, 14-16, 32-35, and 37-39, and now cancel claims 3, 22-25, 29-31, 36-40, and 43.  Applicants amend claims 1-2, 4-5, 12, 17-21, 26-28, 46-47, 49-50, and 52-53, and add new claims 54-55.  Claims 1-2, 4-5, 9, 12-13, 17-21, 26-28, 41-42, and 44-55 are pending in this application, and are under examination.
Any rejection of record in the previous office actions not addressed herein is withdrawn.  New grounds of rejection are presented herein that were not necessitated by applicant’s amendment of the claims since the office action mailed June 22, 2020.  Therefore, this action is not final.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response –
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Objections
Claims 1, 20, and 54 are objected to because of the following informalities:  
At claim 1, lines 2-3, “in vivo” and “in vitro” should be italicized.
At claim 20, line 2, “a··n” should be changed to “an”.
At claim 54, lines 2, 14, and 15, each occurrence of in vivo” and “in vitro” should be italicized.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-21 and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	The recitation of "an endonuclease” in claim 17 and its dependent claims represent any member of the broad genus of endonucleases. The specification does not provide adequate support to show that the inventor was in possession of all endonucleases at the time of filing.
The specification provides written description of a Cas9 protein throughout but no other members of the genus are provided other than a description of a few members in paragraph [0099].  The examples provided in the specification are directed to a Cas9 member of the genus (see examples 2, 3, and 4). Thus, the disclosure as a whole is directed to Cas9.  Regarding an endonuclease, the specification provides written support for targeted endonuclease technology using a strategy involving one guide RNA (see paragraph [0040]).  No other endonucleases capable of forming complexes with guide RNAs and target sequences, other than Cas9, are set forth in the specification as filed. 
The art indicates that different classes of Cas proteins exist based on different structural features and that each class consists of different types and subtypes, which each function differently. Cas9 is a class 2, type II effector endonuclease (Koonin et al. 37 Current Opinion in Microbiology 67-78 (2017)). Thus, the specification does not provide adequate written description for any other types of endonucleases or Cas proteins that one skilled in the art would consider to be represented by the claimed genus of a Cas protein.
 	The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  See MPEP 2163 (II)(A)(3)(a)(ii).
 	 For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398).  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521,222 USPQ 369,372-372 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the entire scope of the claimed invention.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-5, 9, 12-13, 17-21, 26-28, 41-42, and 44-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the previously present genetic material" in line 31.  There is insufficient antecedent basis for this limitation in the claim.  Does this refer to the duplicate genetic material or to some other genetic material?
Claims 2, 4-5, 9, 12-13, 41-42, and 44-53 depend from claim 1, and are therefore included in this rejection.
Claim 4 recites the limitation "the Cas protein or Cas Fusion protein" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  Does this refer to the Cas9 protein or Cas9 fusion protein of claim 1, or to some other Cas protein or Cas fusion protein?
At claim 17, lines 14-15, the phrase “conditions suitable for expressing the endonuclease.”  Are there any particular conditions that must be present in order to be considered “suitable” for expressing the endonuclease?
Claims 18-21 and 26-28 depend from claim 17, and are therefore included in this rejection.
At claim 21, improper Markush language is used, rendering the metes and bounds of the claim unclear.  At line 2, “;or” should be changed to “and.”

At claim 47, lines 2-3, it is not clear if only duplicate genetic material is removed, resulting in a gene that encodes for and expresses the functional peptide, or if the gene that encodes for and expresses the functional peptide is also removed.
Claim 48 depends from claim 47 and is therefore included in this rejection.
Claim 54 recites the limitation "the duplicate DNA genomic sequence" in lines 8 and 25.  There is insufficient antecedent basis for this limitation in the claim.  Does this refer to the duplicate of a DNA genomic sequence of line 1 of the claim, or to some other duplicate DNA genomic sequence?
Claim 55 depends from claim 54, and is therefore included in this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 9, 12-13, 17-19, 26-28, 41-42, 44-48, 51, and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Ousterout et al. (6 Nature Communications 1-13 (2015), and cited in the Information Disclosure Statement filed June 18, 2018) in view of Pini et al. (25(S1) Neuromuscular Disorders S11 (March, 2015), Howard et al. (U.S. Patent Application Publication No. 2016/0045575, published February 18, 2016 and filed June 11, 2015), and Schoenherr et al. (formerly Regeneron, PCT Application Publication No. WO 2015/200334, published December 30, 2015 and filed June 23, 2015).
Ousterout discloses using the RNA-guided CRIPSR/Cas system to repair genes and methods of treating Dystrophin mutations by deleting segments of the Dystrophin gene in a model to treat Duchenne Muscular Dystrophy (abstract, Introduction, page 4, and Table 1).  Ousterout discloses  transfecting cells with nucleic acids encoding both sgRNAs and Cas9 endonucleases in two different plasmid vectors, each expressing an sgRNA and Cas9 (page 4, column 2). 

Regarding claim 9, Ousterout discloses myoblasts (page 3, column 1). 
Regarding claims 18 and 19, Ousterout discloses two different plasmid vectors encoding Cas9 and sgRNA (page 4, column 2). 
Regarding claim 21, Ousterout discloses that delivery can be via electroporation (page 11, column 1).
Regarding claim 52, Ousterout discloses a PAM sequence (page 3, column 1).
Ousterout fails to explicitly disclose or suggest a single type of sgRNA for removing duplicate or replicate genetic material that targets a genomic DNA region at both occurrences and results in cleaving at both occurrences to result in only one copy of the previously present genetic material remaining. Ousterout fails to explicitly disclose administering sgRNAs and Cas9 to a mammal.
Pini discloses that a duplication in the DMD gene causes Duchenne muscular dystrophy (abstract).  Pini discloses a method of genome editing to remove duplications in the DMD gene (abstract).  Pini discloses that CRISPR/Cas9 nucleases insert a DNA double strand break in specified region of the genome, and that targeting nucleases to duplicated intronic regions of dystrophin, two double-strand breaks flanking the duplicated region, which can then be repaired by non-homologous end joining, removing the duplication (abstract).  Pini discloses that CRISPR/Cas9 nuclease have been introduced into cells and patient-derived fibroblasts, or integrated into a viral vector (abstract).
Howard discloses deleting duplicated regions of DNA in genetic diseases using a pair of Cas nucleases each containing its own CRISPR-single-guide RNA targeting a deep intronic sequence flanking two sides of a large F8 exonic duplication (paragraph [0115]).  Howard discloses administering an sgRNA and a Cas9 to a mammal (paragraph [0176])
Schoenherr (Regeneron) discloses use of an identical guide RNAs to target more than one site in genetic material in order to remove a fragment of interest (paragraph [0180] and Figure 7).
DMD duplication in order to restore expression of a functional protein, and demonstrates that it was within the capacity of those of ordinary skill in the art to design mutational strategies to treat DMD based on deletion of duplicated genetic material.  Howard provides disclosure relating to the use CRISPR/Cas systems to modify genomic DNA in subjects suffering from gene duplication events.  Schoenherr discloses that the same guide RNA can be used at target sites to remove genetic material from a sequence. 
Therefore, one of ordinary skill in the art would have been motivated to combine the teachings of Ousterout, Pini, Howard, and Schoenherr in order to treat DMD arising from gene duplication events because each of Ousterout, Pini, Howard, and Schoenherr disclose effective treatments for genetic disease have benefits of improved patient outcome over ineffective or palliative care of affected subjects.  Further, practicing the method with one type of single guide RNA where sequences are duplicated provides for simplifying such an approach.
Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of Applicants’ invention, absent evidence to the contrary, that the skilled artisan would have had a predictable and reasonable expectation of success in practicing the claimed invention.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ousterout in view of Pini, Howard, and Schoenherr, as applied to claims 11-2, 4-5, 9, 12-13, 17-19, 26-28, 41-42, 44-48, 51, and 53-55 above, and further in view of Zhang et al. (U.S. Patent Application Publication No. 2014/0179770, published June 26, 2014 and filed December 13, 2013).
Ousterout, Pini, Howard, and Schoenherr disclose and suggest a method of removing duplicate genetic material from a cell, as discussed above.
Ousterout, Pini, Howard, and Schoenherr fail to disclose or suggest that the guide and endonuclease can be delivered to the cell as an endonuclease/guide complex and that the delivery vehicle is selected from liposomes or electroporation.
Zhang discloses that a CRISPR/Cas9 system may be used to correct genetic mutations associated with Duchenne Muscular Dystrophy (paragraph [0370]).  Zhang discloses delivery to a cell of a CRISPR enzyme in combination with (and optionally complexed with) a guide sequence and a liposome as a means for delivery (paragraph [0547]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute the delivery method of the CRISPR/Cas9-guide complex of Zhang for the delivery method of the endonuclease complex disclosed and suggested by Ousterout, Pini, Howard, and Schoenherr because each discloses a CRISPR/Cas9- guide complex for modification/removal of duplicate genetic material from a cell because each delivery method of each complex is well-known and one of ordinary skill in the art would have had a predictable and reasonable expectation of success.  One of ordinary skill would be motivated to deliver the endonuclease/guide complex to the cell in an already complexed fashion as opposed to delivering vectors with the coding sequences to a polynucleotide guide and an endonuclease because delivery of the complex would allow for acute treatment approaches.  Further, both Zhang and Ousterout, Pini, Howard, and Schoenherr disclose well-known delivery methods.  Thus, one of ordinary skill in the art would have predictable and reasonable expectations of success in substituting one well-known delivery for another, where the endonuclease/guide complex have similar structure and/or function.  See KSR International Co. v. Teleflex Inc., (550 U.S. 398; 127 S.Ct. 1727; 82 USPQ2d 1385).  Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of Applicants’ invention, absent .

Claims 49, 50, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Ousterout in view of Pini, Howard, and Schoenherr, as applied to claims 11-2, 4-5, 9, 12-13, 17-19, 26-28, 41-42, 44-48, 51, and 53-55 above, and further in view of Ramocki et al. (152A American Journal of Medical Genetics Part A 1079-1088 (2012)).
 	Ousterout, Pini, Howard, and Schoenherr disclose and suggest a method of removing duplicate genetic material from a cell, as discussed above.
Ousterout, Pini, Howard, and Schoenherr fail to disclose or suggest that the genetic duplication is an MECP2 duplication.
Ramocki discloses conditions, including Rett syndrome, can be caused by MECP2 duplication, and that MECP2 duplication syndrome is caused by duplications in the MECP2 locus (abstract and page 1079, column 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the method disclosed and suggested by Ousterout, Pini, Howard and Schoenherr for treatment of the MECP2 duplication disorder because this condition is caused by duplication of genetic material, like the DMD duplication disclosed by Ousterout and Pini.  Thus, one of ordinary skill in the art would have had a predictable and reasonable expectation of success in using the CRISPR/Cas9 system disclosed and suggested by Ousterout, Pini, Howard and Schoenherr to target the duplicated MECP2 gene in the same manner used to target the DMD duplication.
 	Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, absent evidence to the contrary, the skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Claims 1-2, 4-5, 9, 12-13, 17-19, 26-28, 41-42, 44-48, 51, and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Gersbach et al. (PCT Patent Application Publication No. WO 2014/197748, published December 11, 2014 and filed June 4, 2014) in view of Pini et al. (25(S1) Neuromuscular Disorders S11 (March, 2015), Howard et al. (U.S. Patent Application Publication No. 2016/0045575, published February 18, 2016 and filed June 11, 2015), and Schoenherr et al. (formerly Regeneron, PCT Application Publication No. WO 2015/200334, published December 30, 2015 and filed June 23, 2015).
Gersbach discloses methods of using CRISPR/Cas9-based system related compositions for altering gene expression and genome engineering and the method’s potential use for treating Duchenne muscular dystrophy (abstract and paragraphs [0017], [0184], [0297] and [0300]).  Gersbach discloses that single or multiplexed sgRNAs may be designed to restore the dystrophin reading frame (paragraph [0195]).  Gersbach discloses the CRISPR system, which involves providing an sgRNA that can complex with Cas9 or a Cas9 fusion protein; the resulting complex recognizes, or is guided to, its genomic target by complementary base pairing between the sgRNA and the protospacer and the complex recognizes the PAM sequence; and the CRISPR/Cas9-based system can be used to introduce double strand breaks (paragraphs [0163-0169] and [0197]).  Gersbach discloses homology directed repair and non-homologous end joining as repair mechanisms for double strand breaks (paragraph [0187]).  Gersbach discloses transfecting cells with plasmid vectors having nucleic acids encoding Cas9 and an sgRNA (paragraphs [0299-0300]).  Gersbach discloses a human codon optimized Cas9 (paragraph [0284]).  Gersbach discloses myoblasts (paragraph [0285]).  Gersbach discloses that the CRISPR/Cas9-based system can be used for targeting dystrophin and that target regions may be chosen to restore the dystrophin reading frame (paragraph [0184]).  Gersbach discloses administering a CRISPR-Cas targeting 
Gersbach fails to explicitly disclose or suggest a single type of sgRNA for removing duplicate or replicate genetic material that targets a genomic DNA region at both occurrences and results in cleaving at both occurrences to result in only one copy of the previously present genetic material remaining. Ousterout fails to explicitly disclose administering sgRNAs and Cas9 to a mammal.
Pini discloses that a duplication in the DMD gene causes Duchenne muscular dystrophy (abstract).  Pini discloses a method of genome editing to remove duplications in the DMD gene (abstract).  Pini discloses that CRISPR/Cas9 nucleases insert a DNA double strand break in specified region of the genome, and that targeting nucleases to duplicated intronic regions of dystrophin, two double-strand breaks flanking the duplicated region, which can then be repaired by non-homologous end joining, removing the duplication (abstract).  Pini discloses that CRISPR/Cas9 nuclease have been introduced into cells and patient-derived fibroblasts, or integrated into a viral vector (abstract).
Howard discloses deleting duplicated regions of DNA in genetic diseases using a pair of Cas nucleases each containing its own CRISPR-single-guide RNA targeting a deep intronic sequence flanking two sides of a large F8 exonic duplication (paragraph [0115]).  Howard discloses administering an sgRNA and a Cas9 to a mammal (paragraph [0176])
Schoenherr (Regeneron) discloses use of an identical guide RNAs to target more than one site in genetic material in order to remove a fragment of interest (paragraph [0180] and Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating DMD of Gersbach with the deletion of duplicate DNA using one sgRNA suggested by Pini, Howard, and Schoenherr.  Pini discloses using CRISPR/Cas9 to remove a DMD duplication in order to restore expression of a functional protein, and demonstrates that it was within the capacity of those of ordinary skill in the art to design mutational strategies to treat 
Therefore, one of ordinary skill in the art would have been motivated to combine the teachings of Gersbach, Pini, Howard, and Schoenherr in order to treat DMD arising from gene duplication events  because each of Gersbach, Pini, Howard, and Schoenherr disclose effective treatments for genetic disease have benefits of improved patient outcome over ineffective or palliative care of affected subjects.  Further, practicing the method with one type of single guide RNA where sequences are duplicated provides for simplifying such an approach.
Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of Applicants’ invention, absent evidence to the contrary, that the skilled artisan would have had a predictable and reasonable expectation of success in practicing the claimed invention.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gersbach in view of Pini, Howard, and Schoenherr, as applied to claims 11-2, 4-5, 9, 12-13, 17-19, 26-28, 41-42, 44-48, 51, and 53-55 above, and further in view of Zhang et al. (U.S. Patent Application Publication No. 2014/0179770, published June 26, 2014 and filed December 13, 2013).
	Gersbach, Pini, Howard, and Schoenherr disclose and suggest a method of removing duplicate genetic material from a cell, as discussed above.
Gersbach, Pini, Howard, and Schoenherr fail to disclose or suggest that the guide and endonuclease can be delivered to the cell as an endonuclease/guide complex and that the delivery vehicle is selected from liposomes or electroporation.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute the delivery method of the CRISPR/Cas9-guide complex of Zhang for the delivery method of the endonuclease complex disclosed and suggested by Gersbach, Pini, Howard, and Schoenherr because each discloses a CRISPR/Cas9- guide complex for modification/removal of duplicate genetic material from a cell because each delivery method of each complex is well-known and one of ordinary skill in the art would have had a predictable and reasonable expectation of success.  One of ordinary skill would be motivated to deliver the endonuclease/guide complex to the cell in an already complexed fashion as opposed to delivering vectors with the coding sequences to a polynucleotide guide and an endonuclease because delivery of the complex would allow for acute treatment approaches.  Further, both Zhang and Gersbach, Pini, Howard, and Schoenherr disclose well-known delivery methods.  Thus, one of ordinary skill in the art would have predictable and reasonable expectations of success in substituting one well-known delivery for another, where the endonuclease/guide complex have similar structure and/or function.  See KSR International Co. v. Teleflex Inc., (550 U.S. 398; 127 S.Ct. 1727; 82 USPQ2d 1385).  Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of Applicants’ invention, absent evidence to the contrary, that the skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Claims 49, 50, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Gersbach in view of Pini, Howard, and Schoenherr, as applied to claims 11-2, 4-5, 9, 12-13, 17-19, 26-28, 41-42, 44-48, 51, and 53-55 above, and further in view of Ramocki et al. (152A American Journal of Medical Genetics Part A 1079-1088 (2012)).
 	Gersbach, Pini, Howard, and Schoenherr disclose and suggest a method of removing duplicate genetic material from a cell, as discussed above.
Gersbach, Pini, Howard, and Schoenherr fail to disclose or suggest that the genetic duplication is an MECP2 duplication.
Ramocki discloses conditions, including Rett syndrome, can be caused by MECP2 duplication, and that MECP2 duplication syndrome is caused by duplications in the MECP2 locus (abstract and page 1079, column 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the method disclosed and suggested by Gersbach, Pini, Howard and Schoenherr for treatment of the MECP2 duplication disorder because this condition is caused by duplication of genetic material, like the DMD duplication disclosed by Gersbach and Pini.  Thus, one of ordinary skill in the art would have had a predictable and reasonable expectation of success in using the CRISPR/Cas9 system disclosed and suggested by Gersbach, Pini, Howard and Schoenherr to target the duplicated MECP2 gene in the same manner used to target the DMD duplication.
 	Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, absent evidence to the contrary, the skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Response to Amendments and Arguments
 	Regarding the rejection under 35 U.S.C. § 112(a)/first paragraph, it is noted that this rejection is only maintained for claims 17-21 and 26-28.  Applicants’ amendments are not sufficient to obviate the rejection over claims 17-21 and 26-28.  Although Applicants state that they amended the claims to 

	Regarding the rejections under 35 U.S.C. § 112(b)/second paragraph, Applicants’ amendments have obviated the rejections set forth in the previous Office Action.  However, upon further consideration, new rejections under 35 U.S.C. § 112(b)/second paragraph are set forth above.

Applicant’s arguments with respect the rejection under 35 U.S.C. § 103 have been fully considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.
Insofar as Applicants’ arguments are applicable to the rejections set forth above, Applicants’ arguments have been fully considered, but are not deemed to be persuasive.
Applicants assert that neither Ousterout nor Gorsbach disclose or suggest using the same guide RNA to target the genetic duplication for removal.
	To begin, it appears that Applicants are attacking each reference individually.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Here, the primary references (Ousterout and Gorsbach) each disclose the use of CRISPR/Cas9 systems for treating DMD by deleting sequences from the genome of a cell.  Pini discloses that the DMD duplication can be removed using CRISPR/Cas9 systems.  Howard provides for deletion of duplications in disease conditions using CRISPR/Cas9, as well as for administration of CRISPR systems to mammals.  Schoenherr discloses that a single guide RNA can be used to target two occurrences of a target, resulting 
	Applicants point to the reference of Lattanzi to disclose that use of two guide RNAs do not necessarily result in deletion of a desired sequence, and that a single guide RNA does provide for removal of the desired sequence.  While this is true, it is further noted that Schoenherr clearly discloses the use of a single guide RNA in order to remove a genetic fragment from a sequence.  While this deletion of a genetic fragment is not a duplication of a gene, it is the disclosure that a single guide can be used to delete a genetic fragment that is important.  Thus, the concept of a single guide being useful for deletion of a genetic fragment from a sequence having the same target cites is clearly set forth.  Therefore, having Schoenherr in front of them, one of ordinary skill in the art would be motivated to use only a single guide RNA to delete a duplicate sequence.  It is also noted that, given the limited number of options (use of a single guide RNA vs. two guide RNAs), one of ordinary skill in the art before the effective filing date of the claimed invention would certainly be motivated to try the use of a single guide RNA for the deletion of a duplicate sequence.  See KSR International Co. v. Teleflex Inc., (550 U.S. 398; 127 S.Ct. 1727; 82 USPQ2d 1385).  In addition, as discussed above, Schoenherr clearly discloses the use of a single guide RNA to delete a genetic fragment from a sequence.  
	As stated above, it is the combination of the cited prior art references that provides the motivation to combine them, as well as providing a direct path to the claimed invention. 
	Regarding the additional Zhang and newly cited Ramocki references, these references were cited solely for the delivery method of the CRISPR/Cas9 complex and the MECP2 duplication syndrome, respectively.  It is the basic combination of Ousterout or Gorsbach with newly cited Pini, Howard, and Schoenherr that provides for rendering obvious the use of CRISPR/Cas9 to treat DMD (or duplicate genetic conditions).
See KSR International Co. v. Teleflex Inc., (550 U.S. 398; 127 S.Ct. 1727; 82 USPQ2d 1385).  Again, it is noted that such objective, factually supported evidence has not yet been provided.  As noted previously, arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
For all these reasons, and those listed above, the instant invention is deemed to be rendered obvious by Ousterout or Gorsbach in view of Pini, Howard and Schoenherr (with or without Zhang and Ramocki).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636